Case 3:21-cr-00046-MMH-PDB Document 37 Filed 08/23/21 Page 1 of 2 PageID 73




                         United States District Court
                          Middle District of Florida
                            Jacksonville Division

UNITED STATES OF AMERICA,

            Plaintiff,

v.                                               NO. 3:21-cr-46-MMH-PDB

SHAWN CURTIS ROBINSON

            Defendant.




                                    Order

      Earlier today, the Court conducted a hearing on Shawn Curtis
Robinson’s motion for appointment of new counsel. Doc. 33. For the reasons
stated on the record, the Court grants the motion and permits Don Mairs,
Esquire, to withdraw as counsel for Mr. Robinson. Based on the previous
finding that Mr. Robinson has insufficient resources to employ counsel within
the meaning of 18 U.S.C. § 3006A, Doc. 7, the Court appoints Darcy Galnor,
Esquire, to represent him in this case.

      Ordered in Jacksonville, Florida, on August 23, 2021.
Case 3:21-cr-00046-MMH-PDB Document 37 Filed 08/23/21 Page 2 of 2 PageID 74




c:   Laura Taylor, Assistant United States Attorney
     Don Mairs, Esquire
     Darcy Galnor, Esquire




                                    2
